Citation Nr: 1031728	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis.   

3.  Entitlement to a disability rating in excess of 50 percent 
for degenerative arthritis of the left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to May 1966 
and from May 1966 to February 1972.  The Veteran also served on 
active duty for training (ACDUTRA) from July 1980 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied the claims at issue. 

In February 2010, the Veteran testified at a Travel Board hearing 
before the undersigned at the St. Petersburg RO.  A transcript of 
the hearing has been associated with the claims file.

In February 2010, the Veteran filed claims of entitlement 
to service connection for a heart disorder, a disability 
of the right shoulder, depression, sleep disturbance, and 
a left ankle disability; a claim of entitlement to a 
disability rating in excess of 30 percent for asthmatic 
bronchitis; and a claim of entitlement to a total 
disability rating based on individual unemployability 
(TDIU).  These claims have not yet been adjudicated by the 
agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action. 

The claims for service connection for a right knee disability and 
a gastrointestinal disorder, to include diverticulitis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

At the February 2010 Board hearing, the Veteran withdrew his 
appeal of entitlement to a disability rating in excess of 50 
percent for degenerative arthritis of the left shoulder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the February 2010 Board hearing, the Veteran stated that he 
wished to withdraw his claim for an increased rating for 
degenerative arthritis of the left shoulder. 

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. Brown, 
9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the Veteran, the applicable 
claim number, and a statement that the appeal is withdrawn.  Id.  

Here, because there is a transcript of the February 2010 Board 
hearing, the Veteran's request for a withdrawal at the hearing is 
in writing.  The transcript also includes the Veteran's name and 
claim number.  As of the February 2010 hearing, the Board had not 
yet issued a final decision on this claim.  Therefore, the 
Veteran's withdrawal of this claim is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  Consequently, 
in such an instance, dismissal of the pending appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claim 
for an increased rating for degenerative arthritis of the left 
shoulder is not appropriate and the appeal should be dismissed.  
Id.   


ORDER

The appeal of entitlement to a disability rating in excess of 50 
percent for degenerative arthritis of the left shoulder is 
dismissed. 


REMAND

The Veteran claims entitlement to service connection for a right 
knee disability and a gastrointestinal disorder, to include 
diverticulitis.  The Board finds that these claims must be 
remanded to ensure that all due process requirements have been 
met and that the record is complete for appellate review. 

With respect to the Veteran's claim for a right knee disability, 
the Veteran submitted a statement by his wife after the November 
2008 statement of the case (SOC) was issued.  In this statement, 
the Veteran's wife, who is a physical therapist, related a 
history of her treating the Veteran's right knee pain from his 
military service up to the present.  This additional evidence is 
competent and clearly relevant to the Veteran's claim.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  However, it 
has not been considered by the RO and a waiver of initial RO 
consideration of this evidence is not of record.  See 38 C.F.R. 
§ 20.1304 (2009).  Without such a waiver, this claim must be 
returned to the agency of original jurisdiction (AOJ) for 
readjudication.  See id.; see also Disabled American Veterans v. 
Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (VA regulation allowing 
the Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial consideration 
was invalid).  The Veteran also submitted March 2010 private 
treatment records reflecting treatment for his right knee which 
were not considered by the RO and for which a waiver of RO 
jurisdiction was not submitted.  Thus, on remand, the AOJ should 
review this additional evidence, undertake any additional 
development that may be warranted based on this evidence, and 
then readjudicate the Veteran's claim on the merits.  

With respect to the Veteran's claim for a gastrointestinal 
disorder, to include diverticulitis, a new VA examination is 
warranted for the following reasons.  First, the Board finds that 
the December 2007 VA opinion is not sufficient for decision-
making purposes.  In this regard, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In Nieves-Rodriguez, 22 
Vet. App. 295, 304 (2008), the Court of Appeals for Veterans 
Claims held that the probative value of a medical opinion comes 
from its reasoning, and therefore a medical opinion is not 
entitled to any weight if it contains only data and conclusion.  
Here, the December 2007 VA opinion simply states that the 
Veteran's diverticulitis is not the same disorder as the 
gastroenteritis diagnosed in August 1971.  However, the examiner 
did not give a rationale for this opinion.  Therefore, it is not 
adequate upon which to base a decision. 

Second, after the December 2007 VA opinion was issued, the 
Veteran submitted service treatment records dated in August 1980 
reflecting that the Veteran was hospitalized for symptoms of 
diverticulitis for several days during a period of active duty 
for training (ACDUTRA).  These records were not available to the 
examiner who rendered the December 2007 opinion.  The Board finds 
that this evidence is sufficient to indicate that the Veteran's 
current gastrointestinal disorder, to include diverticulitis, may 
be related to the manifestation of diverticulitis during his 
period of ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  Thus, a VA examination is warranted to determine 
whether the Veteran's diverticulitis was incurred in or 
aggravated during his period of ACDUTRA.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2009); see also 
McLendon, 20 Vet. App. at 81.  

On remand, a new examination should be obtained which addresses 
whether the Veteran's gastrointestinal disorder was incurred in 
or permanently aggravated during active service, to include the 
Veteran's period of active duty from September 1964 to February 
1972, and his period of ACDUTRA from July 1980 to August 1980.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should review the statement by 
the Veteran's wife regarding the history of 
the Veteran's right knee disability, 
submitted in April 2010, and the March 2010 
private treatment records reflecting 
treatment for the Veteran's right knee.  The 
AOJ should then undertake any additional 
development that may be warranted, to include 
the provision of a VA examination, based on 
this additional evidence. 

2.  Thereafter, the AOJ should readjudicate 
the Veteran's service connection claim for a 
right knee disability on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

3.  The AOJ should schedule the Veteran for 
an examination to determine the etiology of 
his current gastrointestinal disorder, to 
include diverticulitis.  The entire claims 
file and a copy of this REMAND must be made 
available to the examiner to review in 
conjunction with the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's current 
gastrointestinal disorder is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, to include the Veteran's 
period of active duty from September 1964 to 
February 1972 and his period of ACDUTRA from 
July 1980 to August 1980, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

In this regard, the examiner should take into 
account, among other relevant evidence of 
record, the December 1970 service treatment 
record reflecting diarrhea persisting for 
four to six days; the August 1971 service 
treatment record reflecting a possible 
diagnosis of viral gastroenteritis; and the 
August 1980 service treatment records 
reflecting that the Veteran was hospitalized 
for several days for symptoms of 
diverticulitis.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.  The AOJ should ensure that an 
adequate rationale has been provided before 
returning this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

4.  After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
Veteran's claim for a gastrointestinal 
disorder, to include diverticulitis, on the 
merits.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


